Exhibit 10-41



EXECUTION COPY



EMPLOYMENT AGREEMENT

          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 14,
1999 (the "Agreement"), by and among Energy East Corporation, a New York
corporation (the "Company"), CMP Group, Inc., a Maine corporation or its
successor ("CMP"), and David T. Flanagan (the "Executive"), supersedes and
replaces that certain Agreement dated December 31, 1997 and amended March 18,
1999, by and between CMP and the Executive (the "Prior Agreement").

          The Board of Directors of the Company (the "Board") desires to provide
for the employment of the Executive as a member of the management of the Company
and certain of its subsidiaries and affiliates, and the Executive is willing to
commit himself to serve the Company and its subsidiaries and affiliates, on the
terms and conditions herein provided.

          In order to effect the foregoing, the Company, CMP and the Executive
wish to enter into an employment agreement on the terms and conditions set forth
below. Accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

          1.          Defined Terms. The definitions of capitalized terms used
in this Agreement, unless otherwise defined herein, are provided in the last
Section hereof.

          2.          Employment. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Company and its
subsidiaries and affiliates, on the terms and conditions set forth herein,
during the term of this Agreement (the "Term").

          3.          Term of Agreement. The Term will commence at the Effective
Time of the Merger as those terms are defined in the Agreement and Plan of
Merger dated as of June 14, 1999, by and among CMP, the Company and EE Merger
Corp., a Maine corporation and wholly owned subsidiary of the Company (the
"Merger Agreement"), and end on the third anniversary of the day on which the
Effective Time occurs, unless further extended as hereinafter provided.
Commencing on the first day of the month following the Effective Time and each
succeeding month thereafter, the Term of this Agreement shall automatically be
extended for one (1) additional month unless the Company, or the Executive shall
have given prior written notice not to extend this Agreement.

          4.          Position and Duties. The Executive shall serve as
President of the Company, and Chairman, President and Chief Executive Officer of
CMP, and shall also serve in any such executive officer position of the Company
or its subsidiaries and affiliates if so appointed by the Board, and shall
report only, and directly, to the Chairman and Chief Executive Officer of the
Company. Upon the Effective Time, the Executive shall be appointed to the Board
of Directors of the Company and CMP. The Executive shall have such
responsibilities, duties and authority that are consistent with such positions
as may from time to time be assigned to the Executive only, and directly, by the
Chairman and Chief Executive Officer of the Company. The Executive shall devote
substantially all his working time and efforts to the business and affairs of
the Company and its subsidiaries and affiliates; provided, however, that the
Executive may also serve on the boards of directors or trustees or otherwise
participate in the affairs of other non-affiliated companies and organizations,
including, without limitation, industry associations and charitable and civic
endeavors, as long as such service does not substantially interfere with the
performance of his duties hereunder or violate his obligations under Section 10
hereof.

          5.          Compensation and Related Matters.

                    5.1.     Base Salary. (a) The Company shall pay, or cause to
be paid, to the Executive an annual base salary ("Base Salary") during the
period of the Executive's employment hereunder, which shall be at an initial
rate which is no less than the rate of $550,000. The Base Salary shall be paid
in substantially equal bi-weekly installments, in arrears. The Base Salary may
be discretionarily increased by the Board from time to time as the Board deems
appropriate in its business judgment. The Base Salary in effect from time to
time shall not be decreased during the Term. During the period of the
Executive's employment hereunder, the Board shall make an annual review of the
Executive's compensation.

          Compensation of the Executive by Base Salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit plan of the Company. The Base Salary payments
(including any increased Base Salary payments) shall not in any way limit or
reduce any other obligation of the Company hereunder, and no other compensation,
benefit or payment hereunder shall in any way limit or reduce the obligation of
the Company to pay the Executive's Base Salary.

                    5.2.     Benefit Plans. (a) The Executive shall be entitled
to participate in or receive benefits under any "employee benefit plan" (as
defined in section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended from time to time ("ERISA")) and any employee benefit arrangement
made available by the Company now or during the period of the Executive's
employment hereunder to their executives and key management employees, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements; provided, however, that there
shall be no duplication of the benefits created by this Agreement. In the event
of duplication of the type or nature of benefits, but not the amount, the
Executive shall be entitled to receive the greater of the amount of benefits
provided under the employee benefit plan or arrangement or created by this
Agreement. The Executive's participation in such employee benefit plans and
arrangements shall be on an appropriate level, as determined by the Board;
provided that, the Executive shall be entitled to a term life insurance policy
with a face amount no less than two and one-half times the Executive's base
salary, which may be provided at the Company's election either through the
Company's life insurance plan (with the applicable flexible credits to be used
towards such life insurance policy) or outside of such life insurance plan.
Notwithstanding anything in this Section 5.2(a) to the contrary (i) in addition
to the above life insurance benefit, the Company shall pay the premiums (not to
exceed $7,800 annually) on a term life insurance policy with a face amount of
$700,000 (the "Replacement Policy"); provided, that in the event the Company is
unable to obtain the Replacement Policy contract except with an annual premium
greater than $7,800, the Executive shall have the option to pay the excess
annual premium personally or to have the Company reduce the face amount of the
Replacement Policy with the face amount that could be provided with the
applicable annual premium) and (ii) the Executive shall not be entitled to any
supplemental defined benefit pension amount provided outside of the Retirement
Income Plan for Non-Union Employees of Central Maine Power Company, or any
successor or replacement plan thereto (the "Basic Plan") in the event the
Executive is entitled to a Supplemental Retirement Benefit, as set forth in
Section 5.2(b) below. The Executive shall designate his spouse as the
beneficiary or beneficiaries under the Replacement Policy and shall be entitled
to designate the beneficiary under the Additional Life Insurance Policy and to
change such designation for the Additional Life Insurance Policy at any time and
from time to time, provided that, in the event that no beneficiary has been
designated by the Executive at the time of his death, the policy benefits shall
be paid in accordance with Section 11.2. The Executive shall not be entitled to
any benefits under any split-dollar life insurance policy maintained by the
Company or any of its subsidiaries and the Executive hereby acknowledges that
any split-dollar life insurance policy in existence has been canceled as of the
Effective Time.

                              (b)      In the event that the Executive
terminates his employment with the Company voluntarily on or after June 1, 2001,
or his employment is terminated for reasons other than death or for Cause, the
Executive shall be entitled to a fully-vested monthly supplemental retirement
benefit equal to (i) the excess of (A) over (B), divided by twelve (12), where:

                    (A)     is 45% of the Executive's Base Salary as of his Date
of Termination, and

                    (B)     is the annual amount payable to the Executive in the
form of a single life annuity under the Basic Plan, commencing on the first of
the month coinciding with or next following the Executive's Date of Termination,
provided however, that for each month (if any) before the earliest commencement
date of the Basic Plan benefit, the amount determined under this paragraph (B)
shall be zero dollars ($0).

          

(The benefit payable under this Section 5.2(b) is the "Supplemental Retirement
Benefit"). The Supplemental Retirement Benefit shall be paid in the form of an
actuarially equivalent 75% joint and surviving spouse annuity (or a single life
annuity if the Executive does not leave a spouse on the Date of Termination),
commencing on the first of the month coinciding with or next following the later
of the Executive's Date of Termination and June 1, 2001. Notwithstanding any
other provision of this Section 5.2(b) to the contrary, (i) if the Supplemental
Retirement Benefit commences later than June 1, 2001, the benefits shall be
increased to be actuarially equivalent to a benefit commencing on June 1, 2001
and (ii) the Supplemental Retirement Benefit shall be reduced by the lesser of
(A) the face amount of the proceeds of the Replacement Policy paid to the
Executive's spouse and (B) $700,000; provided that, in the event the Executive
is paying a portion of the premium towards the Replacement Policy, such
reduction shall take into account (and be reduced by) the face amount of the
Replacement Policy attributable to the premiums paid by the Executive. For all
purposes of this Section 5.2(b), the actuarial equivalents shall be determined
in accordance with the actuarial assumptions in effect under the Basic Plan at
the date of determination.



                    5.3.     Incentive Compensation. The Executive shall be
entitled to participate in or receive benefits under any short or long-term
incentive compensation plan made available by the Company now or during the
period of the Executive's employment hereunder to their executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements; provided,
however, that the value of the Executive's incentive compensation opportunity
shall not be less than the value of the Executive's incentive compensation
opportunity in effect immediately prior to the Effective Time; and provided ,
further that the Executive shall not be eligible to receive benefits pursuant to
any incentive compensation plan, policy or arrangement of the Company to the
extent the Executive is receiving a similar benefit pursuant to an incentive
compensation plan, policy or arrangement of any of the Company's subsidiaries.

                    5.4.     Fringe Benefits. The Executive shall be entitled to
receive any fringe benefits which are made available by the Company now or
during the period of the Executive's employment hereunder to their executives
and key management employees including, without limitation, executive physical
examinations as provided in accordance with the CMP's policies and practices
immediately prior to the Effective Time.

                    5.5.     Expenses. Upon presentation of reasonably adequate
documentation to the Company, the Executive shall receive prompt reimbursement
from the Company or a subsidiary thereof for all reasonable and customary
business expenses incurred by the Executive in accordance with the Company's
policy for reimbursement of business expenses.

                    5.6.     Vacation. The Executive shall be entitled to five
(5) weeks of vacation during each year of this Agreement, or such greater period
as the Board shall approve, without reduction in salary or other benefits.

          6.          Compensation Related to Disability. During the Term of
this Agreement, during any period that the Executive fails to perform the
Executive's full-time duties hereunder as a result of incapacity due to physical
or mental illness, the Company shall pay, or cause to be paid, to the Executive
his Base Salary at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period, until the Executive's employment is terminated
by the Company for Disability; provided, however, that such payments shall be
reduced by the sum of the amounts, if any, payable to the Executive at or prior
to the time of any such payment under disability benefit plans of the Company or
any of its subsidiaries or under the Social Security disability insurance
program, which amounts were not previously applied to reduce any such payment.

          7.          Termination Compensation and Benefits.

                    7.1.     If the Executive's employment shall be terminated
for any reason during the Term of this Agreement, the Company shall pay the
Executive's Base Salary (to the Executive or in accordance with Section 11.2 if
the Executive's employment is terminated by his death) through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, together with all compensation and benefits (other than severance
compensation and benefits) payable to the Executive through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by the Company during such period.

                    7.2.     In the event the Executive's employment is
terminated prior to the expiration of the Term of the Agreement by the Executive
for Good Reason or by the Company for reasons other than Cause (other than the
death or Disability of the Executive), the Executive shall receive (i)
continuation of his Base Salary and the benefits provided for in Sections 5.2
and 5.3 of this Agreement for the remainder of the Term, (ii) payment of a fee
to an independent outplacement firm selected by the Executive for outplacement
services in an amount equal to the actual fee for such service up to a total of
$10,000 and (iii) a lump sum payment equal to (A) the value of the fringe
benefits that would have been provided to the Executive through the remainder of
the Term in accordance with the Company's policies as of the date one year prior
to the Date of Termination and (B) any unreimbursed expenses payable pursuant to
Section 5.5 of this Agreement. For purposes of determining equivalent value of
incentive compensation, the value of short-term incentive compensation shall be
the amount of short-term compensation received by the Executive in the fiscal
year ended immediately prior to the Date of Termination and the value of
long-term incentive compensation shall be the value of long-term incentive
compensation awards outstanding on the Date of Termination for performance
periods ending after the Date of Termination, such value being determined based
upon the projected target value of the applicable long-term incentive
compensation award as determined by the Company in connection with the grant
thereof. Continuation of the pension benefits provided under Section 5.3 shall
consist of continued accrual of benefits for the remainder of the Term under any
employee pension benefit plans (as that term is defined in Section 3(2) of
ERISA), and any plan, program or arrangement providing supplemental retirement
income payments, in which the Executive was participating at the time of
termination of employment; provided that, the Supplemental Retirement Benefit,
if any, shall continue as provided in Section 5.2(b) hereof. Notwithstanding the
foregoing, to the extent the Company determines for any reason not to continue
the retirement and welfare benefits provided under Sections 5.2 and 5.3,
respectively, pursuant to the respective plan, program or arrangement, the
Executive shall receive equivalent benefits outside such plan, program or
arrangement at no additional cost (including, without limitation, tax costs) to
the Executive. Notwithstanding any other provision in this Agreement, benefits
provided under this Section 7.2 shall not be provided to the Executive to the
extent such benefits would be duplicative of benefits provided elsewhere in this
Agreement.

                    7.3.     If the Executive's employment shall be terminated
for any reason during the Term of this Agreement, the Company shall pay the
Executive's normal post-termination compensation and benefits (other than
severance compensation and benefits) to the Executive as such payments become
due and the Supplemental Retirement Benefit, if any, shall continue as provided
in Section 5.2(b) hereof. Such post-termination compensation and benefits (other
than severance compensation and benefits) shall be determined under, and paid in
accordance with, the Company or its subsidiaries' retirement, insurance and
other compensation or benefit plans, programs and arrangements (other than this
Agreement except as set forth in Section 5.2(a) hereof), as applicable.

                    7.4.     (a) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, benefit,
or distribution by the Company or its affiliates to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a "Payment"), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Executive shall be entitled to receive an additional payment ("Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

                              (b)     Subject to the provisions of Section
7.4(c) hereof, all determinations required to be made under this Section 7.4,
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be used in arriving at such determinations, shall
be made by the Company's principal outside accounting firm (the "Accounting
Firm") which shall provide detailed supporting calculations both to the Board
and the Executive within fifteen (15) business days of the Date of Termination
and/or such earlier date(s) as may be requested by the Company or the Executive
(each such date and the Date of Termination shall be referred to as a
"Determination Date" for purposes of this Section 7.4(b) and Section 7.5
hereof). All fees and expenses of the Accounting Firm shall be borne solely by
the Company. The initial Gross-Up Payment, if any, as determined pursuant to
this Section 7.4(b), shall be paid by the Company to the Executive within five
(5) days of the receipt of the Accounting Firm's determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive's applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any determination
by the Accounting Firm under this Section 7.4(b) shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment") consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 7.4(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                              (c)     The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of an Underpayment. Such notification shall
be given as soon as practicable but no later than ten (10) business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which he gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

(i)          give the Company any information reasonably requested by the
Company relating to such claim;

(ii)          take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

(iii)          cooperate with the Company in good faith in order to effectively
contest such claim; and

(iv)          permit the Company to participate in any proceeding relating to
such claim;

provided

, however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section
7.4(c), the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided, further that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.



                              (d)     If, after the receipt by the Executive of
an amount advanced by the Company pursuant to Section 7.4(c) hereof, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company's complying with the requirements of
Section 7.4(c) hereof) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 7.4(c) hereof, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.

                    7.5.     The payments provided for in Section 7.4 hereof
(other than Section 7.4(c) and (d)) shall be made not later than the fifth (5th)
day following each Determination Date; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to the Executive on such day an estimate, as determined by the
Executive, of the minimum amount of such payments to which the Executive is
clearly entitled and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the thirtieth
(30th) day after each Determination Date. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code).

                    7.6.     The Company also shall pay to the Executive all
reasonable legal fees and expenses incurred by the Executive as a result of a
termination which entitles the Executive to the Severance Payments (including
all such fees and expenses, if any, incurred in disputing any such termination
or in seeking in good faith to obtain or enforce any benefit or right provided
by this Agreement or in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder); provided, however, the Company shall not
be required to pay to the Executive legal fees and expenses to the extent such
legal fees and expenses were incurred in connection with a contest controlled by
the Company pursuant to Section 7.4(c) hereof in connection with which the
Company complied with its obligations under said Section 7.4(d). Such payments
shall be made within five (5) business days after delivery of the Executive's
written request for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

          8.          Termination Procedures.

                    8.1.     Notice of Termination. During the Term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 12 hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and, in the case of a termination by the Company for Cause or by the
Executive for Good Reason, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. Further, a Notice of Termination
for Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board which was called and held for the purpose
of considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause herein, and specifying the particulars thereof in detail.

                    8.2.     Date of Termination. "Date of Termination", with
respect to any purported termination of the Executive's employment during the
Term of this Agreement, shall mean (i) if the Executive's employment is
terminated by his death, the date of his death, (ii) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
substantial performance of the Executive's duties during such thirty (30) day
period), and (iii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination (which shall not be less
than thirty (30) days (except in the case of a termination for Cause) and, in
the case of a termination by the Executive, shall not be less than fifteen (15)
days nor more than sixty (60) days, respectively, from the date such Notice of
Termination is given).

          9.          No Mitigation. The Company agrees that, if the Executive's
employment hereunder is terminated during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company hereunder. Further, the amount of any
payment or benefit provided for hereunder (other than pursuant to Section 7.4(d)
hereof) shall not be reduced by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

          10.          Confidentiality and Noncompetition.

                    10.1.     The Executive will not, during or after the Term,
disclose to any entity or person any information which is treated as
confidential by the Company or any of its subsidiaries or affiliates, and not
generally known or available in the marketplace, and to which the Executive
gains access by reason of his position as an employee or director of the Company
or any of its subsidiaries (each, an "EE Entity").

                    10.2.     Except as permitted by the Company upon its prior
written consent, the Executive shall not, during the Executive's employment
hereunder, and, if at any time prior to the one year anniversary of the
Effective Time the Executive terminates his own employment for Good Reason or
the Company terminates his employment without Cause, for the period ending on
the one-year anniversary of the Effective Time, enter, directly or indirectly,
into the employ of or render or engage in, directly or indirectly, any services
to any person, firm or corporation within the "Restricted Territory," which is a
major competitor of any EE Entity with respect to products which any EE Entity
is then producing or services which any EE Entity is then providing (a
"Competitor"). However, it shall not be a violation of the immediately preceding
sentence for the Executive to be employed by, or render services to, a
Competitor, if the Executive renders those services only in lines of business of
the Competitor which are not directly competitive with a primary line of
business of any EE Entity or are outside of the Restricted Territory. For
purposes of this Section 10.2, the "Restricted Territory" shall be the states
and/or commonwealths of Connecticut, Vermont, Massachusetts, New Hampshire,
Maine and Rhode Island.

          11.          Successors; Binding Agreement.

                    11.1.     In addition to any obligations imposed by law upon
any successor to the Company, the Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

                    11.2.     This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.

                    11.3.     Except as provided herein, at the Effective Time,
the Prior Agreement shall be terminated and no longer in effect; and the
Executive expressly waives his rights to any payments under the Prior Agreement;
provided, however, that the Executive shall be entitled to receive timely all
salary and benefits, including, without limitation, incentive compensation, due
pursuant to the Prior Agreement relating to all periods ending on or prior to
the Effective Time, and that the Company shall be responsible for payment of
such salary and benefits. Notwithstanding any other provision of this Agreement,
this Agreement shall be null and void and of no further force or effect if the
Merger Agreement is terminated without consummation of the Merger or if the
Executive's employment with the Company and/or its subsidiaries terminates for
any reason before the Effective Date.

          12.          Notices. For the purpose of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addressees set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

(a)     To the Company:


Energy East Corporation
One Canterbury Green
P.O. Box 1196
Stamford, Connecticut 06901
Attention: Mr. Kenneth M. Jasinski
                 Executive Vice President and General Counsel


Telephone: (203) 325-0690
Telecopy:   (203) 325-1901


with a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Seth A. Kaplan, Esq.


Telephone: (212) 403-1000
Telecopy:   (212) 403-2000


(b)     To CMP:


CMP Group, Inc.
83 Edison Drive
Augusta, Maine 04336
Attention: Anne M. Pare, Esq.
                 Treasurer, Corporate Counsel and Secretary


Telephone: (207) 623-3521
Telecopy:   (207) 621-4714


with a copy to:


Thelen Reid & Priest LLP
40 West 57th Street
New York, New York 10019
Attention: J. Michael Parish, Esq.


Telephone: (212) 603-2000
Telecopy:   (212) 603-2001


(c)     To the Executive:


At the Executive's residence address as maintained
by the Company in the regular course of its business
for payroll purposes.

 

          13.          Miscellaneous.

                    13.1.     No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officers as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled, except as otherwise provided in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York, without giving
effect to choice of law principles.

                    13.2.     All references to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections. There shall be withheld from any payments provided for hereunder any
amounts required to be withheld under federal, state or local law and any
additional withholding amounts to which the Executive has agreed. The
obligations under this Agreement of the Company or the Executive which by their
nature and terms require satisfaction after the end of the Term shall survive
such event and shall remain binding upon such party.

          14.          Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

          15.          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          16.          Settlement of Disputes; Arbitration. All claims by the
Executive for benefits under this Agreement shall be directed to and initially
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing within thirty (30) days of submission to the Board and shall set forth
the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Board a decision of the Board within sixty (60)
days after notification by the Board that the Executive's claim has been denied.
Any denial by the Board of any such subsequent appeal by the Executive shall be
delivered to the Executive in writing within thirty (30) days of submission to
the Board and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon. Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in New York, New York in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction .

          17.          Definitions. For purposes of this Agreement, the
following terms shall have the meaning indicated below:

                              (a)     "Base Salary" shall have the meaning
stated in Section 5.1 hereof.

                              (b)     "Cause" for termination by the Company of
the Executive's employment, for purposes of this Agreement, shall mean (i) the
willful and continued failure by the Executive to substantially perform the
Executive's duties hereunder (other than any such failure resulting from the
Executive's incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 8.1) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive's part shall be deemed "willful" unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
the Company or its subsidiaries.

                              (c)     "Code" shall mean the Internal Revenue
Code of 1986, as amended from time to time.

                              (d)     "Company" shall mean Energy East, or any
successor to its business and/or assets.

                              (e)     "Date of Termination" shall have the
meaning stated in Section 8.2 hereof.

                              (f)     "Disability" shall be deemed the reason
for the termination by the Company of the Executive's employment, if, as a
result of the Executive's incapacity due to physical or mental illness, the
Executive shall have been absent from substantial performance of the Executive's
duties hereunder for the maximum number of months applicable to the Executive
under the Company's Disability Policy for Salaried Employees (or any successor
policy) (but in no event for less than six (6) consecutive months), the Company
shall have given the Executive a Notice of Termination for Disability, and,
within thirty (30) days after such Notice of Termination is given, the Executive
shall not have returned to the substantial performance of the Executive's
duties.

                              (g)     "Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended from time to time.

                              (h)     "Excise Tax" shall have the meaning stated
in Section 7.4(a) hereof.

                              (i)     "Executive" shall mean the individual
named in the first paragraph of this Agreement.

                              (j)     "Good Reason" for termination by the
Executive of the Executive's employment shall mean the occurrence (without the
Executive's express written consent), of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraphs (i) or (ii) below, such act or failure to
act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

(i)          the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer of the Company or a substantial
alteration in the nature or status of the Executive's responsibilities
consistent with the titles set forth in Section 4;

(ii)          any material breach of any provision of this Agreement by the
Company;

(iii)          the relocation of the Company's principal executive offices to a
location which is not within the 25-mile radius of Augusta, Maine or the
Company's requiring the Executive to be based anywhere other than the Company's
principal executive offices except for required travel on the business of the
Company or CMP, to the extent such travel obligations are substantially
consistent with the Executive's positions with the Company and CMP; or

(iv)          any purported termination of the Executive's employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 8.1; for purposes of this Agreement, no such purported termination shall
be effective.

          The Executive's right to terminate the Executive's employment for Good
Reason shall not be affected by the Executive's incapacity due to physical or
mental illness. The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

                              (k)     "Gross-Up Payment" shall have the meaning
stated in Section 7.4(a) hereof.

                              (l)     "Notice of Termination" shall have the
meaning stated in Section 8.1 hereof.

                              (m)     "Severance Payments" shall mean those
payments described in Section 7.2 hereof.

                              (n)     "Term" shall have the meaning stated in
Section 3 hereof.

 

          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

ENERGY EAST CORPORATION


 /s/ Kenneth M. Jasinski                      


By:
Title:




CMP GROUP, INC.


 /s/ Arthur W. Adelberg                       


By: Arthur W. Adelberg
Title: Executive Vice President




EXECUTIVE


 /s/ David T. Flanagan                        


David T. Flanagan

